201 F.2d 367
In the Matter of FRED JACOBS SHOE & SLIPPER MFG. CORP., Bankrupt, William J. Henry, Appellant.
No. 181.
Docket 22586.
United States Court of Appeals Second Circuit.
Argued February 5, 1953.
Decided February 5, 1953.

Appeal from the United States District Court for the Eastern District of New York; Mortimer W. Byers, Judge.
William Henry (Allen Murray Myers, New York City, of counsel), pro se.
No appearance for bankrupt.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.